PER CURIAM.
[1, 2] The complaint in this action was dismissed at the close of the plaintiffs’ case, upon the ground that there was no evidence of partnership or of joint interest in the cause of action shown in the plaintiffs. This was error. The testimony offered by the plaintiffs, tending to show fully the arrangement between them as to the wages earned by them, was repeatedly excluded by the the trial court upon objection by defendant’s counsel; but there was sufficient testimony given, which upon a dismissal must be taken as true, to show that plaintiffs worked under an agreement for an equal division of the wages paid and to be paid by the defendant, and were partners to that extent. Under such circumstances, the complaint should not have been dismissed.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.